Citation Nr: 9931783	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-09 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to March 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee Oklahoma.  The Board REMANDED this 
case to the RO for further development in February 1997, and 
the case has since been returned to the Board.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current left knee disorder and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1999).  

The initial question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
).  If the evidence presented by the veteran fails to meet 
this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, 126 F.3d. 1464 (1997).

The United States Court of Appeals for Veterans' Claims 
(Court) has held that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  The chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  See Savage v. Gober, 10 Vet. App. at 
495-97.  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

The veteran's service medical records reflect that he 
complained of bilateral knee symptomatology and shin splints 
in April 1975 and unspecified joint pain in November 1975.  
However, x-rays of the left knee were normal, and the 
veteran's March 1976 discharge examination and medical 
history reports contain no notations regarding left knee 
symptomatology.

The first post-service medical evidence of a left knee 
disorder are treatment records from St. Mary's of the Plains 
Hospital and Rehabilitation Center in Lubbock, Texas, dated 
in April 1986.  These records indicate that the veteran 
underwent an excision of a loose ossicle from the tibial 
tubercle of the left knee, and the discharge report contains 
a diagnosis of old Osgood-Schlatter's disease of the left 
knee and indicates that the veteran had reported left knee 
pain "for a number of years."  During his November 1994 VA 
orthopedic examination, the veteran reported bilateral stress 
fractures of the legs from 1975, and the examiner diagnosed 
bilateral knee pain, left greater than right, with a history 
of a left knee injury and history of stress fractures of 
bilateral lower extremities.  The report of the veteran's 
December 1998 VA orthopedic examination contains diagnoses of 
Osgood-Schlatter's disease and status post removal of an 
ossicle from the left knee in 1986, but the examiner opined 
that, based upon a review of the claims file, it was not 
likely that the veteran's current left knee condition was 
related to the in-service problems noted in April 1975.  
Rather, the examiner noted that the in-service problems were 
temporary in nature and not indicative of an ongoing left 
knee problem.

Overall, while there is medical evidence showing a current 
left knee disorder, there is no competent medical evidence of 
a nexus between such a disorder and the veteran's military 
service.  With regard to the November 1994 VA examination 
report, which contains a diagnosis of bilateral knee pain, 
with a history of a left knee injury and stress fractures of 
bilateral lower extremities, the Board observes that it does 
not appear that the examiner had the benefit of a review of 
the evidence contained in the veteran's claim file.  In 
addition, the examiner neither indicated the approximate 
dates upon which the noted injuries occurred nor specified 
that the veteran's current left knee pain was related to such 
injuries.  Indeed, the only evidence of record suggesting a 
relationship between a current disorder and service is the 
veteran's lay opinion, as indicated in his March 1995 
Substantive Appeal.  However, the veteran has not been shown 
to possess the medical expertise necessary to establish a 
nexus or link between a currently diagnosed disorder and 
service.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
Therefore, the lay contentions of record, alone, do not 
provide a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.  
See also Robinette v. Brown, 8 Vet. App. at 77 (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the veteran's claim for service 
connection for a left knee disorder, this claim must be 
denied as not well grounded.  Since this claim is not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO in the 
appealed rating decision, as the RO initially denied the 
veteran's claim on its merits.  Regardless of the basis of 
the RO's denial, however, the Board observes that the Court 
has held that no prejudice to the veteran results in cases 
where the RO denies a claim for service connection on the 
merits and does not include an analysis of whether the 
veteran's claim is well grounded, and the Board denies the 
same claim as not well grounded.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a left knee disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

